

AMENDMENT NO. 1
TO
AGREEMENT


This Amendment No. 1 to Agreement (“Amendment No. 1”) is dated this 3rd day of
December, 2012, by and among TF Financial Corporation, a Pennsylvania
corporation (the “Company”), and the individuals and entities identified on
Exhibit A attached hereto (collectively, the “Group”; each individually, a
“Group Member”).
 
RECITALS


WHEREAS, on November 4, 2011, the Company and the Group entered into an
Agreement (the “Agreement”) whereby, among other things, the Company agreed to
appoint one representative from the Group to the Company’s Board of Directors
and the Group agreed to refrain from the taking of certain actions with respect
to the Company;
 
WHEREAS, in accordance with Section 1 of the Agreement, the Company appointed
Dennis Pollack to the Board of Directors of the Company;
 
WHEREAS, pursuant to Section 14 of the Agreement, the parties may amend the
Agreement by an instrument in writing executed by all parties thereto; and
 
WHEREAS, the Company and the Group have agreed that it is in their mutual
interests to amend and restate Section 7 of the Agreement in order to change the
term of the Agreement and to enter into this Amendment No. 1 as hereinafter
described;
 
NOW, THEREFORE, in consideration of the recitals and the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:
 
1.           Amendment to Section 7 – Term and Termination.  Section 7 of the
Agreement is hereby amended and restated by deleting such Section 7 and
replacing it in its entirety with the following:
 
“Term and Termination.  This Agreement will commence on the date hereof and
shall remain in effect until November 4, 2013 or for as long as the director
appointed pursuant to Section 1 hereof remains a director of the Company,
whichever is later, or until such earlier time as the Company shall cease to
exist by reason of merger, sale of assets, liquidation, exchange of shares, or
otherwise.  If, at any time during the term of this Agreement, as amended, the
Group beneficially owns less than 5% of the outstanding capital stock of the
Company, the Company may terminate this Agreement and the director appointed
pursuant to Section 1 hereof shall automatically be deemed to have resigned from
the Board of Directors and will no longer be eligible to serve on the Board of
Directors. This Agreement may also be terminated by the parties hereto at any
time by the written agreement of all parties to this Agreement.”
 
2.           Appointment to Committee.  At the next regular meeting of the
Company’s Board of Directors after the date of this Amendment No. 1, the
Company, through its Board of Directors, shall appoint Dennis Pollack to the
Strategic Alternatives Committee (the “Committee”) of the Board of
Directors.  The appointment shall be made in accordance with the Articles of
Incorporation and Bylaws of the Company.   The Committee shall meet at least
every two months and shall meet monthly if necessary. Mr. Pollack shall be paid
$1,000 per month for his service on the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Group Members.  The Group
Members each hereby represent and warrant to the Company as of the date of this
Amendment No. 1 that the Group Members each have full and complete authority to
enter into this Amendment No. 1 and to make and comply with the representations,
warranties and covenants contained herein, and that this Amendment No. 1
constitutes a valid and binding agreement of the Group and each Group Member.
 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Group that the Company has full power and
authority to enter into and perform its obligations under this Amendment No. 1,
and the execution and delivery of this Amendment No. 1 by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by the Board of Directors of the Company and require no other
corporate action.  This Amendment No. 1 constitutes a valid and binding
obligation of the Company and the performance of its terms shall not constitute
a violation of its Articles of Incorporation or Bylaws.
 
5.           No Amendments.  All terms and conditions of the Agreement, other
than those amended hereby, are ratified and confirmed in all respects and remain
in full force and effect and unchanged hereby.  The Agreement and this Amendment
No. 1 shall be read, taken and construed as one and the same instrument.


6.           Governing Law and Choice of Forum. The internal laws of the
Commonwealth of Pennsylvania, unless applicable federal law or regulation is
deemed controlling, shall govern the construction and enforceability of this
Amendment No. 1.  Any and all actions concerning any dispute arising hereunder
shall be filed and maintained in a state or federal court, as appropriate,
sitting in the Commonwealth of Pennsylvania.
 
7.           Severability.  If any term, provision, covenant or restriction of
this Amendment No. 1 is held by any governmental authority or court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Amendment No. 1 shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
 
8.           Successors and Assigns.  This Amendment No. 1 shall be binding upon
and shall inure to the benefit of, and be enforceable by, the successors and
assigns, and transferees by operation of law, of the parties.  Except as
otherwise expressly provided for herein, this Amendment No. 1 shall not inure to
the benefit of, be enforceable by, or create any right or cause of action in,
any person, including any stockholder of the Company, other than the parties
hereto.
 
9.           Amendments.  This Amendment No. 1 may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by all of the parties hereto.
 
10.        Counterparts.  This Amendment No. 1 may be executed in counterparts,
each of which shall be an original, but each of which together shall constitute
one and the same agreement.
 

 
2 

--------------------------------------------------------------------------------

 

This Amendment No. 1 has been duly executed and delivered by the parties hereto
as of the day and year first above written.



 
TF FINANCIAL CORPORATION,
   a Pennsylvania corporation
             
By:
/s/ Kent C. Lufkin
   
Kent C. Lufkin
   
President and Chief Executive Officer
             
THE GROUP MEMBERS
         
/s/ Lawrence B. Seidman
 
Lawrence B. Seidman, Individually
   
 
/s/ Dennis Pollack
   
Dennis Pollack, Individually
 
 
SEIDMAN AND ASSOCIATES, LLC
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, Manager
             
SEIDMAN INVESTMENT PARTNERSHIP, LP
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, President, Corporate General Partner, Veteri Place
Corporation
             
SEIDMAN INVESTMENT PARTNERSHIP II, LP
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, President, Corporate General Partner, Veteri Place
Corporation
             
LSBK06-08, LLC
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, Investment Manager
 
 



 
 
 

--------------------------------------------------------------------------------

 



 
BROAD PARK INVESTORS, LLC
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, Investment Manager
 
               
CBPS, LLC
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, Investment Manager
 
               
2514 MULTI-STRATEGY FUND, LP
             
By:
/s/ Lawrence B. Seidman
   
Lawrence B. Seidman, Investment Manager
 
                             




 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




The Group and Group Members





 
 
Shares owned
 
Last date THRD
shares purchased
 
Seidman and Associates, LLC
29,662
 
5/3/2010
 
Seidman Investment Partnership, LP
29,242
 
5/3/2010
 
Seidman Investment Partnership II, LP
29,339
 
5/11/2010
 
LSBK06-08, LLC
18,900
 
5/3/2010
 
Broad Park Investors, LLC
29,557
 
5/3/2010
 
2514 Multi-Strategy Fund, LP
9,388
 
4/28/2010
 
CBPS, LLC
8,680
 
5/3/2010
 
Lawrence B. Seidman
0
 
---
 
Dennis Pollack
8,012.502
 
11/15/2012
 




